Citation Nr: 1534821	
Decision Date: 08/14/15    Archive Date: 08/20/15

DOCKET NO.  10-13 633	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUE

Entitlement to service connection for a right knee disability.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

A. Roggenkamp, Associate Counsel


INTRODUCTION

The Veteran had active service from October 1983 to October 1986. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Togus, Maine.  Jurisdiction was subsequently transferred to the RO in Detroit, Michigan.  The case was reopened and remanded by the Board in February 2013.

The Veteran testified at a videoconference hearing in July 2010 before the undersigned.  A copy of the transcript has been associated with the Veteran's electronic claims file.

The Veteran submitted a waiver of his right to have the RO review newly submitted evidence and allowing the Board to proceed with an appeal.


FINDING OF FACT

The evidence of record, to include competent medical evidence and lay evidence, is at least in equipoise as to whether the Veteran has a current right knee disability, diagnosed as arthritis and meniscal tear, that is related to service.


CONCLUSION OF LAW

The criteria for service connection for a right knee disability, diagnosed as a meniscal tear and arthritis, are met. 38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.102, 3.159 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1110 (2014); 38 C.F.R. § 3.303 (2014).  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity for certain diseases.  38 C.F.R. §§ 3.303(a), (b), 3.309(a) (2014); see also Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2014).

In order to establish service connection for the claimed disorder, there must be (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical, or in certain circumstances, lay evidence of a nexus between the claimed in-service disease or injury and the current disability.  See 38 C.F.R. § 3.303 (2014); see also Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004); Hickson v. West, 12 Vet. App. 247, 253 (1999); Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009). 

Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, all of the evidence submitted by the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  The analysis herein focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  See Timberlake v. Gober, 14 Vet. App. 122 (2000). 

The Board must determine the value of all evidence submitted, including lay and medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  The evaluation of evidence generally involves a three-step inquiry.  First, the Board must determine whether the evidence comes from a competent source.  Second, the Board must determine if the evidence is credible.  Barr v. Nicholson, 21 Vet. App. 303, 308 (2007).  Third, the Board must weigh the probative value of the proffered evidence in light of the entirety of the record.  

The standard of proof to be applied in decisions on claims for veterans' benefits is set forth in 38 U.S.C.A. § 5107 (West 2014).  A claimant is entitled to the benefit of the doubt when there is an approximate balance of positive and negative evidence.  See 38 C.F.R. § 3.102.  When a claimant seeks benefits and the evidence is in relative equipoise, the claimant prevails.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  The preponderance of the evidence must be against the claim for benefits to be denied.  See Alemany v. Brown, 9 Vet. App. 518 (1996).

The Veteran's Report of Medical Examination upon enlistment showed no problems with the right knee.  At his July 2010 hearing, the Veteran described injuring his right knee during a parachute jump.  This is supported by the Veteran's service treatment records, which show treatment for the right knee during service.  The Veteran's exit examination report also notes right knee pain related to an in-service injury in 1984.  The Board concedes that the Veteran suffered an injury in service.

The evidence is at least in equipoise that the Veteran has a current condition.  The Veteran's VA examinations of the knee occurred in August 2009 and April 2013.  In August 2009, the examiner diagnosed the Veteran with chronic strain of the right knee with mild osteoarthritis and noted no instability. This diagnosis was based on a physical evaluation and X-ray studies.  In April 2013, the examiner stated that the Veteran's right knee was normal from a clinical standpoint at that time, and that there was no evidence of residual injury.  The Veteran also underwent an arthrography in the 1980s which indicated no injury to the knee.  However, the Veteran included a letter from A.M., M.D., an expert in radiology, which explained that arthrography was an unreliable method of diagnosis, and that the current gold standard for diagnosis of knee conditions is by MRI.  In June 2009, the Veteran underwent an MRI with F.S., D.O., a private treating physician.  Dr. F.S. concluded that the Veteran had the possibility of tears in the lateral and medial menisci.  In an April 2010 letter to the Veteran, Dr. F.S. indicated that he believed that there was "a 98 percent chance of specificity and sensitivity," and that though the MRI and clinical examination were "highly suggestive" of a meniscal tear, the only way to diagnose it with 100 percent accuracy would be to perform surgery.  

In light of the above, a finding of a current condition is warranted in this case.  The evidence from private examiners finding the Veteran very likely has a current knee condition stands approximately equal to the evidence of the VA examiner that the Veteran's knee showed no evidence of a current disability.  Where there exists "an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter," the Veteran shall prevail upon the issue.  Ashley v. Brown, 6 Vet. App. 52, 59 (1993); see also Massey v. Brown, 7 Vet. App. 204, 206-207 (1994).  The mandate to accord the benefit of the doubt is triggered when the evidence has reached such a stage of balance.  Because a state of relative equipoise has been reached in this case, the benefit of the doubt rule will therefore be applied. See Alemany v. Brown, 9 Vet. App. 518, 519 (1996); Brown v. Brown, 5 Vet. App. 413, 421 (1993).  The Board finds the Veteran has a current condition.

There is a nexus between the in-service injury and current condition, in the form of the Veteran's July 2010 hearing testimony that he had pain from the injury continuously after service, but did not seek medical treatment because he did not have health insurance.  The Veteran indicated that he did exercises and wore a knee brace occasionally to address the pain.  The Board must determine on a case-by-case basis whether a particular condition is the type of condition that is within the competence of a lay person to provide an opinion as to etiology.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376 -77 (Fed. Cir. 2007); see also Kahana v. Shinseki, 24 Vet. App. 428, 433 n.4 (2011).  Lay persons are competent to provide opinions on some medical issues.  See Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011).  In this case, the Veteran is competent to testify regarding pain and other problems with his knee that he observed, and is competent to state that he has had continuous symptoms since service.  Additionally, his claim that he had knee pain continuously post-service is bolstered by the fact that he filed a claim for service connection for the right knee in 1991.  Though the VA examiner found no evidence of a meniscal tear or instability in August 2009, and in April 2013 noted that the Veteran had a full range of motion and that he was active in sports and employment, a July 2013 letter from Dr. F.S. states that in his opinion, "a patient can have a meniscus tear years ago, can function normally, can walk on the extremity after the acute injury, and end up having significant problems thereafter."  Because the Veteran's competent and credible lay evidence, supported by his earlier claim for the condition and the letter from Dr. F.S., indicates that he had continuous knee pain post-service, the Board finds that there is a nexus between the Veteran's in-service injury and his current condition.  Because of that, service connection for the Veteran's right knee is warranted.

Given the granting of benefits, any further development or notification action  under the Veterans Claims Assistance Act of 2000 (VCAA) would not avail the claimant.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014).


ORDER

Service connection for a right knee disability, diagnosed as a meniscal tear and arthritis, is granted.



____________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


